HUNTLEY, Justice.
The sole issue presented on appeal is whether the jury was adequately and properly instructed on the law of entrapment under the circumstances of this case.
Initially there were two instructions on the law of entrapment. The jury deliberated four and one-half hours, and then requested and was given a third instruction further explaining the law of entrapment. Eleven minutes later the jury returned a guilty verdict.
The three instructions, considered together, correctly stated the law of entrapment.1 Counsel for appellant urges that we speculate that the jury ignored the first two instructions, or at least gave undue emphasis to the third. There is rio basis either in the record or the law for such a conjecture by this Court.
Finding no error, we affirm the judgment of the trial court. No attorney fees.
DONALDSON, C.J., and SHEPARD and BAKES, JJ., concur.

. INSTRUCTION NO. 12
“Entrapment exists when an otherwise innocent person, not inclined to commit a criminal offense, is induced to do so by a State agent who, desiring grounds for prosecution, originates the criminal design and implants in the mind of the innocent person the disposition to commit the alleged offense.
If you find beyond a reasonable doubt, from the evidence in the case, that before anything at all occurred regarding the alleged offense involved in this case, that the defendant was ready and willing to commit such offenses whenever opportunity was afforded, and that the State agent did no more than offer an opportunity to commit said offense, then you should find that the defendant is not a victim of entrapment.
On the other hand, if the evidence in the case should leave you with a reasonable doubt that this defendant had the previous intent or purpose to commit any offense of the character charged and did so only because he was induced or persuaded by the State agent, then it is your duty to acquit him.”
INSTRUCTION NO. 13
“To establish this defense of entrapment bear in mind that the burden is on the Defendant to produce some substantial evidence that law enforcement agents or persons acting under their direction and control induced him to commit the offense. If you find the Defendant Hansen has produced such evidence then the State must prove beyond a reasonable doubt that the inducement was not the cause of the crime, that is, that the Defendant Hansen was ready and willing to commit the offense.”
ADDITIONAL INSTRUCTION
“The word entrapment means an inducement or solicitation by one person to another person to commit a crime, not contemplated by the latter, for the mere purpose of instituting criminal prosecution against him. If an officer or his agent furnishes such person the opportunity to commit the crime charged, but if the person to whom the opportunity is given has either the opportunity to commit the crime charged or refuse to do so, and he chooses to commit the crime, then there is no entrapment.”